Exhibit 10.1

 

WAIVER AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of April 26, 2018 (the “Second Amendment Date”),
by and among OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314, as
collateral agent (in its individual capacity, “Oxford”; and in its capacity as
collateral agent, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the
Loan Agreement (as defined below) from time to time including Oxford in its
capacity as a Lender (each a “Lender” and collectively, the “Lenders”), and
AirXpanders, Inc., a Delaware corporation with offices located at 1047 Elwell
Court, Palo Alto, CA 94303 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Loan and Security Agreement,
dated as of August 4, 2017 (as amended, supplemented or otherwise modified from
time to time, including, but without limitation, by that certain Waiver and
First Amendment to Loan and Security Agreement dated as of November 9, 2017, the
“Loan Agreement”) pursuant to which the Lenders have provided to Borrower
certain loans in accordance with the terms and conditions thereof;

 

WHEREAS, an Event of Default has occurred and is continuing under (i) Section
8.2(a) (Covenant Default) of the Loan Agreement as a result of a violation of
Section 6.10 of the Loan Agreement resulting from Borrower’s failure to achieve
at least 70% of budgeted total revenues on a trailing six-month basis (tested
quarterly), for the reporting period ending March 31, 2018, and (ii) Section
8.2(b) (Covenant Default) of the Post-Closing Letter Exhibit A, Section 1, as a
result of Borrower’s failure to deliver a landlord waiver for Borrower’s leased
location in Palo Alto, CA (collective, the “Existing Defaults”). By reason of
the Existing Defaults, Collateral Agent has the right to accelerate the maturity
of the unpaid balance of the Obligations. In addition, as a result of the
foregoing Existing Defaults, Collateral Agent and the Lenders are entitled to
exercise any and all default-related rights and remedies under the Loan
Agreement, other Loan Documents and/or applicable Law;

 

WHEREAS, Borrower has requested that Collateral Agent and the Lenders waive the
Existing Defaults;

 

WHEREAS, although the Lenders and Collateral Agent are under no obligation to do
so, the Lenders and Collateral Agent have agreed to waive the Existing Defaults,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below; and

 

WHEREAS, Borrower, the Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Borrower acknowledges and agrees that unless the Existing Defaults are waived by
Collateral Agent and the Lenders, the Existing Defaults would constitute an
Event of Default under the Loan Documents as of the date hereof. Collateral
Agent and the Lenders hereby waive the Existing Defaults; provided that with
respect to the Event of Default as a result of Borrower’s failure to deliver a
landlord waiver for Borrower’s leased location in Palo Alto, CA, the waiver of
such default is conditioned upon Borrower removing all Collateral from such
leased location in Palo Alto, CA within forty-five (45) days of the Second
Amendment Date. Collateral Agent’s and the Lenders’ agreement to waive the
Existing Defaults shall in no way obligate Collateral Agent or any Lender to
make any other modifications to the Loan Agreement or to waive Borrower’s
compliance with any other terms of the Loan Documents, and shall not limit or
impair Collateral Agent’s and the Lenders’ right to demand strict performance of
all other terms and covenants as of any date. The waiver set forth above shall
not be deemed or otherwise construed to constitute a waiver of any other
provisions of the Loan Agreement in connection with any other transaction.

 

1

--------------------------------------------------------------------------------

 

 

 

3.

Borrower hereby reaffirms the security interest granted by Borrower previously
in Section 4.1 of the Loan Agreement with respect to the Collateral (prior to
the date hereof) and hereby grants Collateral Agent, for the ratable benefit of
the Lenders, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in, and pledges to Collateral Agent,
for the ratable benefit of the Lenders, such part of the Collateral that was not
pledged previously or in which security interest was not granted prior to the
Second Amendment Date, wherever located, whether now owned or hereafter acquired
or arising, and all proceeds and products thereof. Furthermore, Borrower hereby
authorizes Collateral Agent to file financing statements or take any other
action required to perfect Collateral Agent’s security interests in the
Collateral, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Amendment and/or the Loan Documents,
by Borrower, or any other Person, shall be deemed to violate the rights of
Collateral Agent under the Code.

 

 

4.

Section 5.2(d) of the Loan Agreement is hereby amended and restated as follows:

 

“Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. (i) Each of Borrower’s and its Subsidiaries’ Copyrights,
Trademarks and issued Patents are valid and enforceable and no part of
Borrower’s or its Subsidiaries’ Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (ii) to the best of Borrower’s
knowledge, no claim has been made in writing that any part of the Intellectual
Property or any practice by Borrower or its Subsidiaries violates the rights of
any third party except to the extent such claim could not reasonably be expected
to have a Material Adverse Change. Except as noted on the Perfection
Certificates, neither Borrower nor any of its Subsidiaries is a party to, nor is
bound by, any material license or other material agreement with respect to which
Borrower or such Subsidiary is the licensee that (i) prohibits or otherwise
restricts Borrower or its Subsidiaries from granting a security interest in
Borrower’s or such Subsidiaries’ interest in such material license or material
agreement or any other property, or (ii) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral. Borrower shall provide written notice to Collateral Agent
and each Lender within ten (10) days of Borrower or any of its Subsidiaries
entering into or becoming bound by any license or agreement with respect to
which Borrower or any Subsidiary is the licensee (other than over the counter
software that is commercially available to the public).”

 

 

5.

Section 6.2(a)(viii) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“prompt notice of (A) any material change in the composition of the Intellectual
Property, (B) the registration of any copyright, including any subsequent
ownership right of Borrower or any of its Subsidiaries in or to any copyright,
patent or trademark, including a copy of any such registration, and (C) any
event that could reasonably be expected to materially and adversely affect the
value of the Intellectual Property;”

 

 

6.

Section 6.7 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

 

“Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of infringement by a third party of its Intellectual Property; and (c)
not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Collateral Agent’s prior
written consent. If Borrower or any of its Subsidiaries (i) obtains any patent,
registered trademark or servicemark, registered copyright, registered mask work,
or any pending application for any of the foregoing, whether as owner, licensee
or otherwise, or (ii) applies for any patent or the registration of any
trademark or servicemark, then Borrower or such Subsidiary shall substantially
contemporaneously provide written notice thereof to Collateral Agent and each
Lender and shall execute such intellectual property security agreements and
other documents and take such other actions as Collateral Agent shall reasonably
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Collateral Agent, for the
ratable benefit of the Lenders, in such property. If Borrower or any of its
Subsidiaries decides to register any copyrights or mask works in the United
States Copyright Office, Borrower or such Subsidiary shall: (x) provide
Collateral Agent and each Lender with at least ten (10) days’ prior written
notice of Borrower’s or such Subsidiary’s intent to register such copyrights or
mask works together with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (y) upon Collateral
Agent’s request, execute an intellectual property security agreement,
intellectual property security agreement amendment, and such other documents and
take such other actions as Collateral Agent may reasonably request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Collateral Agent, for the ratable benefit of the
Lenders, in the copyrights or mask works intended to be registered with the
United States Copyright Office; and (z) upon Collateral Agent’s request, record
such intellectual property security agreement with the United States Copyright
Office contemporaneously with filing the copyright or mask work application(s)
with the United States Copyright Office, and Borrower or such Subsidiary shall
promptly provide to Collateral Agent and each Lender with evidence of the
recording of the intellectual property security agreement necessary for
Collateral Agent to perfect and maintain a first priority perfected security
interest in such property.”

 

2

--------------------------------------------------------------------------------

 

 

 

7.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

“‘Compliance Condition” is Borrower maintaining compliance with the financial
covenants set forth in Section 6.10 from the Second Amendment Date through
August 31, 2019, as determined by Collateral Agent based upon written evidence
reasonably satisfactory to Collateral Agent.”

 

“‘Loan Documents’ are, collectively, this Agreement, the Financial Covenant Side
Letter, the Warrants, the Perfection Certificates, each Compliance Certificate,
each Disbursement Letter, the IP Agreement, and any subordination agreements,
any note, or notes or guaranties executed by Borrower or any other Person, and
any other present or future agreement entered into by Borrower or any other
Person for the benefit of the Lenders and Collateral Agent in connection with
this Agreement; all as amended, restated, or otherwise modified.”

 

 

8.

Section 13.1 of the Loan Agreement is hereby further amended by adding the
following definitions thereto in alphabetical order:

 

“‘Second Amendment Date’ is April 26, 2018.”

 

“‘IP Agreement’ is that certain Intellectual Property Security Agreement entered
into by and between Borrower and Collateral Agent dated as of the Second
Amendment Date, as such may be amended from time to time.”

 

 

9.

Exhibit A (Description of Collateral) to the Loan Agreement is hereby amended
and restated in its entirety as set forth on Exhibit A hereto.

 

 

10.

Borrower hereby represents and warrants that a complete and accurate list of its
Intellectual Property as of the Second Amendment Date is attached hereto as
Exhibit B.

 

 

11.

Borrower hereby authorizes Collateral Agent to file financing statements,
amendments to financing statements or take any other action required to perfect
Collateral Agent’s security interests in the Collateral (as such term has been
amended pursuant to this Amendment) , without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Collateral Agent’s interest or
rights under the Loan Documents, including a notice that any disposition of the
Collateral, except to the extent permitted by the terms of the Loan Documents,
by Borrower, or any other Person, shall be deemed to violate the rights of
Collateral Agent under the Code.

 

3

--------------------------------------------------------------------------------

 

 

 

12.

Limitation of Amendment.

 

 

a.

The waiver set forth in Section 2 and the amendments set forth in Sections 4
through 9, above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (ii) otherwise prejudice any right or remedy which the Lenders, or
obligation which Borrower, may now have or may have in the future under or in
connection with any Loan Document.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

13.

Release by Borrower.

 

 

a.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment solely to the extent such
claims arise out of or are in any manner whatsoever connected with or related to
the Loan Documents, the Recitals hereto, any instruments, agreements or
documents executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing (collectively “Released Claims”).

 

 

b.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

 

c.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

 

d.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.

 

4

--------------------------------------------------------------------------------

 

 

 

e.

Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:

 

 

i.

Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

 

 

ii.

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

 

 

iii.

The terms of this Amendment are contractual and not a mere recital.

 

 

iv.

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

 

 

v.

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

 

14.

To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:

 

 

a.

Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

5

--------------------------------------------------------------------------------

 

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

15.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

16.

This Amendment shall be deemed effective as of the Second Amendment Date upon
(a) the due execution and delivery to Collateral Agent of this Amendment, the IP
Agreement, and the Warrant to be issued as of the Second Amendment Date, and (b)
Borrower’s payment of all Lenders’ Expenses incurred through the date hereof,
which may be debited (or ACH’d) from any of Borrower’s accounts with the
Lenders.

 

 

17.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

18.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Second
Amendment to Loan and Security Agreement to be executed as of the date first set
forth above.

 

BORROWER:

         

AIRXPANDERS, INC.

               

By /s/ Scott Murcray

   

Name: Scott Murcray

   

Title: CFO/COO

                     

COLLATERAL AGENT AND LENDER:

         

OXFORD FINANCE LLC

            By /s/ Colette H. Featherly     Name: Colette H. Featherly    
Title: Senior Vice President    

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) more than 65%
of the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code; and (ii) any license or contract, in each case if the granting of a Lien
in such license or contract is prohibited by or would constitute a default under
the agreement governing such license or contract (but (A) only to the extent
such prohibition is enforceable under applicable law and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral.”

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property other than with Collateral Agent’s Lien.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Intellectual Property

 

Patents

 

 

Jurisdiction

   

Application No.

   

Publication No.

   

Patent No.

   

Title

   

United States

   

13/313,904

   

2012-0078284

   

8,394,118

   

Tissue Expanders And Methods Of Use

   

United States

   

13/313,919

   

2012-0078366

   

8,617,198

   

Tissue Expanders And Methods Of Use

   

United States

   

14/212,119

   

2014-0200605

   

8,808,322

   

Tissue Expanders And Methods Of Use

   

United States

   

14/186,985

   

2014-0236210

   

9,526,584

   

Tissue Expanders, Implants, And Methods Of Use

   

United States

   

15/368,475

   

2017-0079737

         

Tissue Expanders And Methods Of Use

   

United States

   

15/389,222

   

2017-0165025

         

Tissue Expanders, Implants, And Methods Of Use

   

United States

   

12/973,693

   

2011-0152913

         

Tissue Expanders And Methods Of Use

   

Australia

   

2005286840

         

2005286840

   

Tissue Expansion Devices

   

Australia

   

2012201926

         

2012201926

   

Tissue Expansion Devices

   

Austria

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

Belgium

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

Denmark

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

France

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

Germany

   

05798758.8

   

1811914

   

60 2005 046 871.4

   

Tissue Expansion Devices

   

Italy

   

05798758.8

   

502015000056942

   

1811914

   

Tissue Expansion Devices

   

Japan

   

2007-533585

   

2008-513182

   

5009158

   

Tissue Expansion Devices

   

Spain

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

Sweden

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

Switzerland

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

United Kingdom

   

05798758.8

   

1811914

   

1811914

   

Tissue Expansion Devices

   

Australia

   

2010330722

         

2010330722

   

Tissue Expanders And Methods Of Use

   

Austria

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

Belgium

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

Denmark

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

France

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

Germany

   

10838349.8

   

2512361

   

60 2010 029 277.0

   

Tissue Expanders And Methods Of Use

   

Hong Kong

   

13104997.0

         

1178036

   

Tissue Expanders

   

Italy

   

10838349.8

   

2512361

   

502016000018652

   

Tissue Expanders And Methods Of Use

   

Japan

   

2012-544944

   

2013-514840

   

5770203

   

Tissue Expanders And Methods Of Use

   

Spain

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

Sweden

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

Switzerland

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

United Kingdom

   

10838349.8

   

2512361

   

2512361

   

Tissue Expanders And Methods Of Use

   

Belgium

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Denmark

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

France

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Germany

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Hong Kong

   

16113463.3

         

3023075 (EP)

   

Tissue Expanders And Methods Of Use

   

Italy

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

 

 

 

--------------------------------------------------------------------------------

 

 

 

Japan

   

2015-126321

   

2015-180346

   

6,148,289

   

Tissue Expanders And Methods Of Use

   

Netherlands

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Spain

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Sweden

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Switzerland

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

United Kingdom

   

15195295.9

   

3023075

   

3023075

   

Tissue Expanders And Methods Of Use

   

Australia

   

2015258187

         

2015258187

   

Tissue Expanders And Methods Of Use

   

Australia

   

2014218714

               

Tissue Expanders, Implants, And Methods Of Use

   

Australia

   

2017251823

               

Tissue Expanders And Methods Of Use

   

Canada

   

2,581,320

               

Tissue Expansion Devices

   

Canada

   

2,821,854

               

Tissue Expanders And Methods Of Use

   

Canada

   

2,909,600

               

Tissue Expanders, Implants, And Methods Of Use

   

Europe

   

15195295.9

   

3023075

         

Tissue Expanders And Methods Of Use

   

Europe

   

17153984.4

   

3251631

         

Tissue Expanders And Methods Of Use

   

Europe

   

14753579.3

   

2958492

         

Tissue Expanders, Implants, And Methods Of Use

   

Hong Kong

   

16104644.4

   

HK1216833

         

Tissue Expanders, Implants, And Methods Of Use

   

Hong Kong

   

16113463.3

               

Tissue Expanders And Methods Of Use

   

Japan

   

2015-126321

   

2015-180346

         

Tissue Expanders And Methods Of Use

   

Japan

   

2017-98713

   

2017-159098

         

Tissue Expanders And Methods Of Use

   

New Zealand

   

712276

               

Tissue Expanders, Implants, And Methods Of Use

 

 

2

--------------------------------------------------------------------------------

 

 

Trademarks

 

 

MARK

   

COUNTRY

   

APP/REG NO.

   

STATUS

   

AEROFORM

   

USA

   

App. No. 85/271,224

 

Reg. No. 4,289,578

   

Filed 03/18/2011

 

Registered 02/12/2013

   

AIRXPANDER

   

USA

   

App. No. 77/633,102

 

Reg. No. 4,485,399

   

Filed 12/15/2008

 

Registered 02/18/2014

   

AirXpanders Logo Design

 

[airxlogo.jpg]
   

USA

   

App. No. 87/329,661

   

Filed 02/09/2017

 

Office Action issued 05/05/2017; Response filed 10/06/2017

 

Examiner’s Amendment issued 11/20/2017

 

Published 01/02/2018

 

Allowed 02/27/2018

   

MMV

   

USA

   

App. No. 87/363,056

   

Filed 03/08/2017

 

Office Action issued 05/05/2017; Response filed 10/06/2017

 

Examiner’s Amendment issued 11/20/2017

 

Published 01/02/2018

 

Allowed 02/27/2018

   

AEROFORM

   

Australia

   

App. No. 1449199

 

Reg. No. 1449199

   

Filed 09/19/2011

 

Registered 01/16/2012

 

Non-Use Date 09/19/2014

   

AIRXPANDER

   

Australia

   

App. No. 1387614

 

Reg. No. 1387614

   

Filed 10/08/2010

 

Registered 05/25/2011

 

Non-Use Date 10/08/2013

   

AIRXPANDER

   

Canada

   

App. No. 1829960

   

Filed 03/29/2017

 

Published 04/11/2018

 

 

 

--------------------------------------------------------------------------------

 

 

MARK

   

COUNTRY

   

APP/REG NO.

   

STATUS

 

 

AEROFORM

   

European Community

   

App. No. 010272342

 

Reg. No. 010272342

   

Filed 09/19/2011

 

Registered 02/23/2012

 

Non-Use Date 02/23/2017

   

AIRXPANDER

   

European Community

   

App. No. 009430241

 

Reg. No. 009430241

   

Filed 10/07/2010

 

Registered 03/18/2011

 

Non-Use Date 03/18/2016

   

AEROFORM

   

Japan

   

App. No. 2011-67547

 

Reg. No. 5503732

   

Filed 09/20/2011

 

Registered 06/29/2012

 

Non-Use Date 06/29/2015

   

AIRXPANDER

   

Japan

   

App. No. 2010-77883

 

Reg. No. 5482746

   

Filed 10/05/2010

 

Registered 03/30/2012

 

Non-Use Date 03/30/2015

   

AIRXPANDER (Stylized)

 

[airxstyle.jpg]
   

USA

   

App. No. 78/670,106

   

Filed 07/14/2005

 

Published 10/10/2006

 

Allowed 01/02/2007

 

Notice of Abandonment issued 02/02/2009

 

Owner: Shalon Ventures Research LLC

   

AEROFORM

   

Canada

   

App. No. 1543907

   

Filed 09/16/2011

 

Office Action issued 03/14/2012; Response filed 04/24/2012

 

Published 01/09/2013

 

Allowed 04/26/2013

 

Extension Request filed 07/30/2014; granted 08/14/2014

 

Extension Request filed 02/18/2015; granted 02/26/2015

 

Extension Request filed 07/22/2015; granted 08/04/2015

 

Extension Request filed 03/11/2016; granted 03/29/2016

 

Extension Request filed 08/12/2016; granted 08/18/2016

 

Extension Request filed 02/08/2017; granted 03/07/2017

 

Per client, allow application to become abandoned 07/12/2017

   

AIRXPANDER

   

Canada

   

App. No. 1499417

   

Filed 10/12/2010

 

Office Action issued 02/16/2011; Response filed 03/11/2011

 

Accepted for Publication 05/31/2011

 

Allowed 12/02/2011

 

Extension Request filed 09/27/2013; granted 10/07/2013

 

Extension Request filed 04/11/2014; granted 04/17/2014

 

Extension Request filed 09/25/2014; granted 10/07/2014

 

Extension Request filed 03/18/2015; granted 03/26/2015

 

Extension Request filed 03/11/2016; granted 03/29/2016

 

Extension Request filed 08/12/2016; granted 08/18/2016

 

Extension Request filed 03/02/2017; denied 03/21/2017

 

Per client, allow application to become abandoned, refile 03/28/2017

 